The opinion of the Court was delivered by
Lowrie, J. —
We think that this evidence was properly rejected. Land descends to heirs and not to administrators; and the heirs, as owners, have the right to the rents. The tenant has no excuse for paying the rent to the administrators, except his ignorance of the law; and he alone, and not the heirs, ought to suffer for that. He says he rented from the administrator after the death of Wenk; but that lease was void for want of title in the lessor. ' And he therefore remained under his old lease as tenant from year to year by holding over. He was a mere volunteer in paying the debts of the estate, out of the rents. And if he did it at the request of the administrator, he must look to him to be refunded. If he were allowed thus to pay debts and charge the heirs, he. might aid the administrator in wasting the estate, in such a way as to leave the heirs no remedy; for the surety of the adminis*100trator is not bound for these funds, and such was the result in this case.
Judgment affirmed.